Citation Nr: 0304684	
Decision Date: 03/13/03    Archive Date: 03/24/03	

DOCKET NO.  96-21 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 1991) for bilateral 
carpal tunnel syndrome (CTS) based on VA medical treatment 
from February 1991 to April 1993.

2.  Entitlement to an increased evaluation for a right 
shoulder (dominant) acromioclavicular (AC) joint separation, 
currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Affairs 
Commission


WITNESS AT HEARINGS ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to December 
1971.  

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
April 1998 and April 2002, the Board remanded this case to 
the RO. 

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required: There must be a decision by the RO, the veteran 
must express timely disagreement with the decision, VA must 
respond by explaining the basis for the decision to the 
veteran, and finally the veteran, after receiving adequate 
notice of the basis of the decision, must complete the 
process by stating his argument in a timely-filed substantive 
appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203 
(2002).

A February 1996 rating decision of the Huntington, West 
Virginia, RO denied the veteran's claim for benefits pursuant 
to the provisions of 38 U.S.C.A. § 1151 for bilateral carpal 
tunnel syndrome (CTS) based on VA medical treatment from 
February 1991 to April 1993.  In April 1998 and April 2002, 
the Board remanded the issue of entitlement to compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 to 
the RO for additional development.  Since April 1998, the 
veteran has raised a claim for a higher rating for his right 
shoulder disability.  A rating decision of the Waco, Texas, 
RO, dated in October 1999, denied an increased rating, and 
the veteran perfected a timely appeal of that decision.  In 
an April 2001 rating determination, the service-connected 
right shoulder (dominant) acromioclavicular joint separation 
(hereinafter sometimes referred to as the "right shoulder 
disability") was increased from 10 percent to 30 percent 
disabling.  As noted in April 2002, the Board will address 
this claim.      

In his notice of disagreement dated August 2000, the veteran 
contends that he had an inability to sleep due to pain in his 
service-connected shoulder area.  At his hearing in August 
2001, the veteran again noted difficulty sleeping due to his 
right shoulder pain.  Hearing transcript (T.), 18.  The 
matter of secondary service connection for a sleep disorder 
was referred to the RO for appropriate action.  In October 
2002, the RO denied this claim.  The veteran has not appealed 
this decision.  Thus, it is not before the Board at this 
time.   


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  The 
Board finds that the VA has fulfilled the duty to assist 
mandated by both the new and old criteria for the evaluation 
of claims.  

2.  The competent and probative medical evidence does not 
link the veteran's alleged bilateral carpal tunnel syndrome 
to treatment, or lack thereof, by the VA.  

3.  It has been demonstrated that the veteran's right 
shoulder disability produces limitation of motion of the 
right arm to 25 degrees from the side when considering the 
veteran's complaints of pain. 


CONCLUSIONS OF LAW

1.  The requirements for award of compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1155 for CTS 
based on VA medical treatment from February 1991 to April 
1993 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 3.358 (1996).

2.  The criteria for an evaluation of 40 percent for the 
veteran's service-connected right shoulder disability have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.2, 4.3, 4.7, 4.10, 4.40, 4.71, 4.42, 4.69, 4.71a, 
Diagnostic Codes 5003, 5201, 5202 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

As noted within a private medical evaluation dated June 1989, 
the veteran injured his right shoulder playing football in 
1971.  He was initially diagnosed as having an AC separation.  
Approximately 2 to 3 months later, while playing volleyball, 
he developed symptoms in his right upper extremity.  X-ray 
studies in 1989 at that time showed evidence of a resection 
of the first rib.  Service connection is in effect for 
resection of the right first rib due to thoracic outlet 
syndrome (this issue is not before the Board at this time).  
The remainder of the shoulder was normal.  The evaluator 
noted some indication suggestive of nerve root irritation and 
mild adhesive capsulitis of the right shoulder.  Range of 
motion of the right shoulder was limited in elevation to 
120 degrees and internal rotation was limited to 30 degrees.  
Other movements were found to be "normal."  

Medical treatment records from 1991 through April 1993 
indicate treatment by both private and VA sources.  For 
example, in a March 1993 medical report from the Logan 
General Hospital, it was indicated that the veteran sustained 
an injury to "both wrists" and the left foot and ankle in a 
car accident on February 25, 1991 (decades after his 
discharge from active service).  It was indicated that there 
was a lot of pain and soreness, with tingling and numbness.  
In May 1993, the veteran underwent ligament reconstruction 
for a dislocating first metacarpophalangeal joint of the 
right hand.  No complications were noted.  Medical records 
during this period of time note treatment for the veteran's 
disabilities associated with the automobile accident.  These 
medical records fail to indicate a disability associated with 
VA medical treatment.  

In his April 1995 request for benefits, the veteran contended 
that he had carpal tunnel syndrome that was related to VA 
treatment.  

In a March 1995 VA examination, the veteran noted that he had 
a history of a right acromioclavicular joint separation in 
the 1970's while playing football in service.  He indicated 
that he was able to use his arm over his head.  It was 
reported that it hurt to lift his arm above his shoulder.  As 
a result of the motor vehicle accident in February 1991, the 
veteran noted recurrent, persistent, lumbosacral pain 
syndrome.  The veteran stated that he had been informed that 
he had a carpal tunnel syndrome.  X-ray studies of the right 
shoulder reveal normal AC joint spaces, bilaterally.  It was 
indicated that his shoulder would abduct to 95 degrees and 
adduct to 45 degrees.  Flexion was to 130 degrees.  Marked 
pain was reported at 90 degrees.  Marked decreased grip in 
the right hand as compared to the left was also noted.  No 
palmar atrophy was found.  

Additional medical records were obtained by the RO.  Within 
these medical records is an April 1995 electromyogram (EMG) 
and nerve conduction study.  Motor conduction velocity 
studies were done in the right median and left ulnar nerve.  
EMG studies were done on the various muscles of the right 
upper extremity and the related paraspinal area.  Motor units 
were found to be of normal aptitude and duration.  There was 
no abnormal potential found.  Testing was "suggestive" of 
moderate entrapment of the right median nerve in the carpal 
tunnel area.  There was no electrical evidence of cervical 
radiculopathy seen.  It was indicated that the veteran may 
have mild sensory neuropathy in the right ulnar nerve 
possibly due to diabetes.

At a hearing held before the Board in September 1997, the 
veteran noted that no surgical procedures were ever performed 
at the VAMC in Huntington, West Virginia.  The veteran 
appears to indicate that a Dr. "P." of the Logan General 
Hospital informed him verbally that his condition should have 
been treated when he was first observed and diagnosed at the 
VAMC in Huntington.  There is no indication that the 
statement from Dr. P. was ever placed into writing.  It was 
contended that the VAMC in Huntington had improperly 
diagnosed and treated his condition.  The veteran appears to 
dispute the medical statement that his difficulties are due 
to diabetic neuropathy.  He also noted that the VAMC did not 
test him for carpal tunnel until 1994, four years after his 
first complaint.  It was contended that this delay in 
corrective surgery made corrective surgery impossible.  The 
veteran specifically notes that thumb surgery to treat an 
unrelated condition was not part of his 1151 claim.  He did 
state that his 1151 claim derived specifically from the fact 
that the VA did not diagnose him with carpal tunnel syndrome 
from 1991 to 1993.  

In order to assist the veteran in the development of his 
case, the Board remanded this claim in April 1998.  
Additional outpatient treatment records were obtained.  These 
medical records note treatment for the veteran's automobile 
accident.  Treatment for nonservice-connected disabilities 
not at issue before the Board at this time is also indicated.  
Little treatment is noted for the veteran's service-connected 
right shoulder disability.

Within a VA evaluation held in July 1998, the examiner stated 
that he had reviewed the veteran's claims folder and the 
Board's remand instructions.  The veteran reported daily pain 
since 1991 to the wrist, hand, and forearm.  The evaluator 
notes a detailed review of the veteran's medical history.  
The examiner assessed the veteran with a thoracic outlet 
syndrome of the right, carpal tunnel syndrome to the right, 
and weakness of the grip and pain to left wrist, undiagnosed 
at present.  The examiner found no studies to rule out carpal 
tunnel syndrome.  The examiner stated that the carpal tunnel 
syndrome to the right was likely a residual of the February 
1991 motor vehicle accident.

As far as the outpatient treatment resulting in an increase 
in the severity of the carpal tunnel syndrome, the examiner 
stated that this was a complicated question.  Basically, 
treatment for carpal tunnel included cock-up wrist splints, 
anti-inflammatory therapy, etc.  In general, the examiner 
states that these only afford a temporary relief.  If these 
symptoms continue or progress, as it did in the veteran's 
case, surgical decompression of the median nerve at the level 
of the wrist was required.  The examiner stated, however, 
that this condition was not definitely diagnosed until 
February 1995.  The diagnosis was suggested numerous times 
throughout the outpatient treatment notes; however, the 
definitive diagnosis was not made until 1995.  The normal 
referral process after the diagnosis did not occur early in 
the course of his illness.  In any event, the natural course 
of the carpal tunnel was to increase in severity, or to have 
continued symptoms.  

Regarding the critical issue in this case, the examiner 
states that it was not the outpatient treatment that worsened 
the symptoms or continued symptoms, but the disease itself 
that worsened.  It was stated that the obligation to 
intervene with a surgical referral would only have been with 
a diagnosis in hand (so that the problem may have been 
addressed surgically).  Though an orthopedic referral was 
made, the diagnosis was not in hand at that time.  

The veteran underwent an additional evaluation in January 
1999.  Old EMG and nerve conduction studies from the VA 
suggested moderate to severe carpal tunnel syndrome.  The 
examiner indicates that the veteran most likely did suffer 
from carpal tunnel syndrome.  A magnetic resonance imaging 
(MRI) of the cervical spine, as well as repeat EMG/nerve 
conduction studies, was indicated.  The veteran stated that 
he would "absolutely refuse" any type of surgical 
intervention.  The veteran contends that it had been "too 
long" and that there was no way that surgery could help him.  
The examiner's opinion was that there was a reasonable 
expectation that releasing the carpal tunnels might help him.  

In a February 1999 VA evaluation, the veteran's history was 
again noted.  Range of motion of the veteran's wrist remained 
intact.  The veteran was diagnosed with right carpal tunnel 
syndrome and left-hand weakness and pain, which was indicated 
to be "probable" carpal tunnel syndrome.  The veteran dated 
the onset of his hand pain and wrist pain with the onset of a 
motor vehicle accident in 1991.  The diagnoses were right 
CTS; left hand weakness and pain, probable CTS etiology, EMG 
not available; and probable peripheral neuropathic change 
secondary to insulin dependent diabetes mellitus.  

In March 1999, the veteran contends that at no time did 
either examiner have records for both of his hands.  In this 
regard, the Board notes that both VA evaluators indicate that 
they reviewed the veteran's claims folder and the claims 
folder includes treatment of the veteran's disabilities as a 
whole.

A VA evaluation was held in August 1999.  The veteran 
reiterated his previous complaints.  It was indicated that 
the veteran's right shoulder was lower than his left.  
Flexion was from 170 degrees to the right and 180 degrees on 
the left.  Abduction was 180 degrees, bilaterally.  Extension 
was 45 degrees to the right, 60 degrees to the left.  
Abduction was found to be 75 degrees, bilaterally.  It was 
noted the veteran's joint was painful on motion.  The veteran 
was complaining of pain through "all range of motion."  
Regarding the issue of the veteran's pain, it was found that 
the veteran could not flex his right shoulder greater than 
170 degrees or extend it greater than 45 degrees due to pain.  
It was indicated the veteran grimaced on his face with all 
ranges of motion.  No ankylosis was found to be present.  The 
diagnoses included a right shoulder disability with a minor 
AC joint degenerative joint disease, decreased ranges of 
motion, deformity, and a mild ulnar neuropathy. 

In his notice of disagreement dated August 2000, the veteran 
contends that he has never been examined by a physician, but 
only by an assistant.  In this regard, the Board observes 
that each of the evaluators who have evaluated the disability 
were physicians.  The veteran also noted that he was in 
extreme pain when he moved his arm out less than 6 inches 
from his body.  It was also noted that this pain was not 
getting any better.  

A MRI study of the veteran's right shoulder disability was 
performed in September 2000.  Severe AC joint hypertrophy was 
noted.  The subscapularis tendon appeared to be intact.  The 
biceps tendon was located normally within its groove.  An MRI 
study of the veteran's neck was also performed, indicating 
minimal cervical spondylosis at C5-C6.  

A VA evaluation was performed in September 2000.  A detailed 
review of the veteran's history is noted within this 
examination.  Tenderness in the right shoulder was noted and 
that the veteran was "extremely resistant" to shoulder 
examination, with complaints of pain.  Severe pain on 
attempted range of motion of the right shoulder was noted 
with flexion and adduction to only 45 degrees.  The veteran 
indicates that he could move it further, but that he would 
not because it would hurt too much.  Good passive range of 
motion was indicated.  X-ray studies of the right shoulder 
revealed mild AC joint arthritis.  A recent EMG/NCV performed 
on the right upper extremity in September 1999 showed no 
evidence of carpal tunnel syndrome, but mild sensory changes 
in the right ulnar nerve.  

The examiner offered the veteran the opportunity to repeat 
the EMG/NCV study, bilaterally, but the veteran refused, 
reiterating that studies done in West Virginia showed that he 
had carpal tunnel syndrome.  The examiner notes the EMG/NCV 
study performed in April 1995 in the right upper extremity 
showed electrical findings that were only suggestive of 
moderate entrapment of the right median nerve.  With the most 
recent evaluation, no electrical evidence of cervical 
radiculopathy was seen.  Mild sensory neuropathy in the right 
ulnar nerve was indicated to be possibly due to diabetes.  
The examiner found that the veteran had no evidence of carpal 
tunnel syndrome based on the most recent testing.  A mild 
sensory change of the right ulnar nerve, which may be due to 
diabetes, was noted. 

Regarding the critical issue in this case, the examiner 
states, in pertinent part:  

The VA treatment accorded the veteran 
from February 1991 to April 1993 has not 
resulted in an increase in the severity 
of any carpal tunnel syndrome.

The examiner found that it was impossible to state whether 
the veteran sustained contusions of the median nerves as a 
result of the motor vehicle accident in 1991.  However, if he 
did, the examiner found that the contusions appeared to have 
"resolved."  The veteran was diagnosed with severe AC joint 
hypertrophy with prominent inferior and superior directed 
osteophytes.  A complete supraspinatus rotor cuff tear, 
without retraction, was noted.  Significant AC joint 
hypertrophy with spurring, related to the service-connected 
injury was noted.

At a hearing held before the undersigned in August 2001, the 
veteran reiterated his previous contentions.  It was noted 
that the veteran was receiving Social Security Administration 
(SSA) benefits.  However, it was stated that the basis for 
the SSA benefits was due to a nonservice-connected 
psychiatric disability.  It was specifically noted that no 
form of specific examination on the veteran's carpal tunnel 
syndrome was performed and that the entire basis of the SSA 
determination was the veteran's nonservice-connected 
psychiatric disability. T. 7-8.  

At the hearing held before the undersigned, the veteran 
indicates that he had no treatment for his carpal tunnel 
syndrome since 1995.  T. 8-9.  No surgery has ever been 
performed to treat the carpal tunnel syndrome.  It was also 
indicated that he had seen no private doctor on his own 
regarding treatment for this disability.  The veteran again 
stated that he had no VA treatment and no private doctor 
treatment since 1995.  The veteran contends that had the VAMC 
diagnosed the carpal tunnel syndrome earlier, this condition 
could have been treated.  T. 4.  

With regard to the veteran's right shoulder disability, he 
noted that he was right-handed.  T. 12.  He reports that 
bursitis in the right shoulder with a torn rotator cuff has 
been diagnosed.  T. 13.  With regard to the veteran's ability 
to move his shoulder from side to side, he indicated that it 
was "zero."  T. 14.  The veteran reported pain while simply 
sitting. 

In January 2002, the Board obtained an expert medical 
opinion.  The expert was asked if the veteran has additional 
disability attributable to VA's alleged failure to diagnose 
and/or treat a pre existing condition from February 1991 and 
April 1993.  The expert, the Chief of the Rheumatology, 
reviewed the veteran's case in detail and responded in the 
negative.  The veteran was provided a copy of this report in 
March 2002. 

The veteran requested a second hearing before the Board.  As 
a result, the Board remanded this case once again to the RO 
for additional development.  The veteran cancelled the 
request for a second hearing in January 2003.  On VA 
examination in August 2002, the veteran reiterated his prior 
contentions.  Flexion was from zero to 20 degrees and 20 to 
45 degrees with pain.  Extension was from zero to 40 degrees.  
Right shoulder subdeltoid and subacromial bursitis, a torn 
right rotator cuff, severe AC degenerative joint disease of 
the right shoulder, and right mild ulnar neuropathy were 
found.  

II.  The Duty to Assist

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the new regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes many examination reports, an 
expert medical opinion, outpatient treatment records, private 
medical records, and many statements from the veteran.  
Significantly, no additional pertinent evidence has been 
identified by the claimant as relevant to the issue on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with the claim.  

The record shows that the veteran is receiving SSA benefits.  
Pursuant to VCAA, VA's duty to assist the veteran includes 
obtaining relevant records in the custody of a Federal 
department or agency or state or local governments under 
38 C.F.R. § 3.159(c)(2).  However, the Board finds that the 
SSA records are not relevant to this case, and a remand to 
obtain these records is not warranted.  As noted by the 
veteran himself, this SSA determination was based solely on 
the veteran's psychiatric disability.  T. 7-8.  There is no 
indication that any SSA records are pertinent to the issues 
on appeal and affirmative evidence in the form of the 
veteran's testimony that these records do not provide 
additional information regarding the veteran's case.  As 
such, VA has no duty to obtain these records.  The RO has 
otherwise sought to obtain all pertinent treatment records, 
and the veteran has been afforded several VA examinations.  
The veteran has testified to the extent of any other medical 
treatment.  T. 9.  It does not appear that there are any 
outstanding medical records that have not been obtained.  
Consequently, the duty to assist has been satisfied. 

The Board also notes that the case had been previously 
remanded for additional development in April 1998 and April 
2002.  The Board is obligated by law to ensure that the RO 
complies with its directives.  Stegall v. West, 
11 Vet. App. 268 (1998).  A review of the evidence shows that 
the necessary development, including by VA evaluators, was 
accomplished.  The examinations of March 1995, July 1998, 
January 1999, February 1999, August 1999, September 2000 and 
August 2002, when taken as a whole, clearly meet the 
requirements of the duty to assist.  Further evaluations of 
the veteran's conditions, in the opinion of the Board, would 
serve no constructive purpose.  While the veteran has 
contended that on several occasions he did not believe that 
the evaluators had in their possession the pertinent medical 
records, the Board notes that there is no basis to support 
this conclusion.  The evaluators repeatedly made reference to 
the fact that they had reviewed the veteran's claims folder.  
Further, several of the VA evaluations provided what can only 
be described as an extensively detailed review of the 
veteran's medical condition and history.  Such facts do not 
support the conclusion that the Board should remand this case 
for additional development or that the examinations were 
inadequate.  

In a June 2002 letter regarding the VCAA, the hearing before 
the undersigned, and in the many supplemental statements of 
the case, the veteran was effectively furnished notice of the 
types of evidence necessary to substantiate his claims as 
well as the types of evidence VA would assist him in 
obtaining.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Furthermore, the claimant has been notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to the benefits on appeal.  The discussions 
in the rating decisions, statement of the cases, supplemental 
statements of the case, two Board remands, and many letters 
have informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  The 
Board therefore finds that the notice requirements of the new 
law and regulation have been met.  

The Board finds that the VA has met or exceeded the 
obligations of both the new and old criteria regarding the 
duty to assist and inform regarding these issues.  The RO has 
obtained all pertinent records regarding this case and the 
veteran has been notified of the evidence required to 
substantiate his claims.  There is no indication of existing 
evidence that could substantiate these claims that the RO has 
not obtained.  The veteran has been fully advised of the 
status of the efforts to develop the record as well as the 
nature of the evidence needed to substantiate these claims in 
multiple communications from the RO.  He and his 
representative further plainly show through their statements 
and submissions of evidence that they understand the nature 
of the evidence needed to substantiate this case.  Thus, 
further action is not warranted.

III.  Entitlement to Compensation Benefits 
For Bilateral Carpal Tunnel Syndrome 

In pertinent part, 38 U.S.C.A. § 1151 provided that where any 
veteran shall have suffered an injury, or an aggravation of 
an injury, as the result of hospitalization, medical or 
surgical treatment, not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability or in death, disability compensation 
shall be awarded in the same manner as if such disability, 
aggravation, or death were service-connected.  

In Brown v. Gardner, 115 S.Ct. 552 (1994), the United States 
Supreme Court held that VA's interpretation of 38 U.S.C. 
§ 1151 as encompassing only additional disability resulting 
from VA negligence or from accidents during treatment was 
unduly narrow.  The Supreme Court found that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection between VA hospitalization and additional 
disability, and that there need be no identification of 
"fault" on the part of VA.  The Supreme Court further found 
that the then implementing regulation, 38 C.F.R. 
§ 3.358(c)(3) (as in effect in 1991), was not consistent with 
the plain language of 38 U.S.C.A. § 1151 with respect the 
regulation's inclusion of a fault or accident requirement.

The Supreme Court further held that not every "additional 
disability" was compensable.  The validity of the remainder 
of 38 C.F.R. § 3.358 was not questioned.  See Gardner, 115 
S.Ct. 552, 556 n.3 (1994):  "We do not, of course, intend to 
cast any doubt on the regulations insofar as they exclude 
coverage for incidents of a disease's or injury's natural 
progression, occurring after the date of treatment. . . .VA's 
action is not the cause of the disability in those 
situations."

In sum, the Supreme Court found that the statutory language 
of 38 U.S.C.A. § 1151 simply requires a causal connection 
between VA medical treatment and additional disability but 
that not every additional disability is compensable.

Thereafter, the Secretary of Veterans Affairs sought an 
opinion from the Attorney General of the United States as to 
the full extent to which § 1151 benefits were authorized 
under the Supreme Court's decision.  The requested opinion 
was received from the Department of Justice's Office of Legal 
Counsel on January 20, 1995.  In essence, the Department of 
Justice opined that "our conclusion is that the [Supreme] 
Court intended to recognize only a narrow exclusion [to the 
"no fault" rule], confined to injuries that are the 
necessary, or at most, close to certain results of medical 
treatment."

On March 16, 1995, amended VA regulations were published to 
conform with the Supreme Court's decision.  Section (c)(3) of 
38 C.F.R. § 3.358 was amended to remove the "fault" 
requirement that was struck down by the Supreme Court.
38 C.F.R. § 3.358(c)(1) provides that "[i]t will be 
necessary to show that the additional disability is actually 
the result of such disease or injury or an aggravation of an 
existing disease or injury and not merely coincidental 
therewith."  Further, 38 C.F.R. § 3.358(b)(2) provides that 
compensation will not be payable for the continuance or 
natural progress of disease or injuries.  38 C.F.R. § 
3.358(c)(3) provided that "[c]ompensation is not payable for 
the necessary consequences of medical or surgical treatment 
or examination properly administered with the express or 
implied consent of the veteran, or, in appropriate cases, the 
veteran's representative.  'Necessary consequences' are those 
which are certain to result from, or were intended to result 
from, the examination or medical or surgical treatment 
administered."  

Under 38 C.F.R. § 3.358(c)(3), compensation is precluded 
where disability (1) is not causally related to VA 
hospitalization or medical or surgical treatment, or (2) is 
merely coincidental with the VA hospitalization or medical or 
surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment.  Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service connected.

Effective October 1, 1997, 38 U.S.C.A. § 1151 was amended by 
Congress.  See section 422(a) of PL 104-204.  The purpose of 
the amendment is, in effect, to overrule the Supreme Court's 
decision in the Gardner, which held that no showing of 
negligence is necessary for recovery under section 1151.  In 
pertinent part, § 1151 is amended as follows:

Compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded for a qualifying additional 
disability or a qualifying death of a 
veteran in the same manner as if such 
additional disability or death were 
service-connected. For purposes of this 
section, a disability or death is a 
qualifying additional disability or 
qualifying death if the disability or 
death was not the result of the veteran's 
willful misconduct and the disability or 
death was caused by hospital care, 
medical or surgical treatment, or 
examination furnished the veteran under 
any law administered by the Secretary, 
either by a Department employee or in a 
Department facility as defined in section 
1701(3)(A) of this title, and the 
proximate cause of the disability or 
death was:

(A) carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
the Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or

(B) an event not reasonably foreseeable.

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to an appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  Marcoux v. Brown, 9 Vet. App. 289 (1996) and 
Karnas.   The veteran filed his claim for benefits under 
38 U.S.C.A. § 1151 in April 1995.  Thus, the 38 U.S.C.A. 
§ 1151 claim must be evaluated under both the old and new 
provisions of 38 U.S.C.A. § 1151 to determine which version 
is most favorable to him.  In this case, the "old" criteria 
following the Gardner determination is clearly the most 
favorable to the veteran, as it does not require that he 
establish the element of fault or negligence.  

In the current case the Board finds that there is no 
competent evidence that the veteran's carpal tunnel syndrome 
was either caused or aggravated by treatment or a failure of 
treatment at the VAMC.  Under the post-Gardner and pre-
October 1997 version of 38 U.S.C.A. § 1151, a claimant merely 
must establish that additional disability (in this case the 
alleged CTS) resulted from VA medical treatment. Under the 
provisions of 38 U.S.C. § 1151 applicable to claims filed 
prior to October 1, 1997, benefits may be paid for disability 
attributable to VA's failure to diagnose and/or treat a 
preexisting condition when VA provides treatment or an 
examination.  However, disability due to a preexisting 
condition may be viewed as occurring "as a result of" the VA 
treatment or examination only if a physician exercising the 
degree of skill and care ordinarily required of the medical 
profession reasonably should have diagnosed the condition and 
rendered treatment which probably would have avoided the 
resulting disability or death.  See VA OGC Prec. Op. 5-2001 
(February 5, 2001).  

The factual elements necessary to support a claim under 
section 1151 based on failure to diagnose or treat a 
preexisting condition may vary with the facts of each case 
and the nature of the particular injury and cause alleged by 
the claimant.  As a general matter, however, entitlement to 
benefits based on such claims would ordinarily require a 
determination that:  (1) VA failed to diagnose and/or treat a 
preexisting disease or injury; (2) a physician exercising the 
degree of skill and care ordinarily required of the medical 
profession reasonably should have diagnosed the condition and 
rendered treatment; and (3) the veteran suffered disability 
or death which probably would have been avoided if proper 
diagnosis and treatment had been rendered.  VA OGC Prec. Op. 
5-2001 (February 5, 2001).  

At the hearing in 1997, the veteran indicated that he had 
been informed by a private physician (a Dr. "P.") that had 
treatment been offered to him earlier, the results would have 
been "somewhat different."  The veteran's testimony 
regarding what a doctor told him is entitled to very limited 
probative value.  The United States Court of Appeals for 
Veterans Claims (Court) has held:

. . . the connection between what a physician 
said and the layman's account of what he 
purportedly said, filtered as it was through 
a layman's sensibilities, is simply too 
attenuated and inherently unreliable to 
constitute 'medical' evidence.

Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  

In this case, the RO obtained Dr. P.'s medical records, and 
no medical opinion corroborating the veteran's 1997 testimony 
is documented.  In March 1993, Dr. P. noted that the veteran 
sustained an injury to both wrists and left foot/ankle in a 
1991 accident.  It was then noted that he had been seen by 
several doctors, and that they had "not done anything."  
The Court has held that it is the Board's duty to determine 
the credibility and weight of evidence.  Wood v. Derwinski, 
1 Vet. App. 190 (1991).  While the Board may not ignore the 
opinion of a physician, it is certainly free to discount the 
credibility of that physician's statement.  Sanden v. 
Derwinski, 2 Vet. App. 97 (1992).  Greater weight may be 
placed on one physician's opinion than another's depending on 
factors such as reasoning employed by the physicians and 
whether or not and the extent to which they reviewed prior 
clinical records and other evidence.  Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994).  

The Board does not consider the above-quoted statement from 
Dr. P. as a conclusion that the veteran has additional 
disability due to VA treatment.  The statement is vague in 
nature by referring to a past history of the veteran being 
seen by several doctors  (not even identified as VA).  
Additionally, the comment that those unidentified physicians 
at some unknown time had "done nothing" does not otherwise 
indicate that such inaction was incorrect or created 
additional disability to the veteran.  Therefore, this 
evidence is not persuasive and is of low probative value.  

In evaluating this case, the Board has noted that several VA 
physicians have indicated that the veteran does not have 
carpal tunnel syndrome or that, if present, does not 
represent additional disability that is related to VA 
treatment.  The Board also has the expert medical opinion of 
January 2002 which clearly provides negative evidence against 
this claim.  In fact, on VA examination in September 2000, 
the examiner did not find evidence of CTS on clinical 
examination or from a review of an EMG dated in September 
1999.  This examination, which the Board believes is of high 
probative value given the detailed examination, is against 
the veteran's claim.  See, e.g., Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998). 

Assuming that the veteran does, in fact, have carpal tunnel 
syndrome, the Board nevertheless must also find that the 
competent and probative evidence does not show that there is 
resultant disability due to VA treatment, or alleged failure 
thereof.  The Board finds the opinion of the July 1998 VA 
examiner and the expert opinion of January 2002 to be of very 
high probative value.  There is great detail in the reports, 
including the veteran's history and findings.  See Owens v. 
Brown, 7 Vet. App. 429 (1995) (the Board is free to favor one 
medical opinion over another provided it offers an adequate 
basis for doing so).   

The July 1998 examiner fully recognized that the longer 
neurologic impingement syndromes were allowed to exist 
untreated, the reversal of nerve deficits became more 
tenuous.  However, the examiner also discussed the specifics 
of the veteran's own case, including the pertinent treatment 
rendered, the diagnoses that were of record, and an 
explanation of the usual course of treatment.  Significantly, 
there is no conclusion that the veteran has additional 
disability as a result of VA treatment.   

The veteran has consistently stated that had the VA diagnosed 
and treated the condition in question in 1991, his disability 
would not be as severe.  However, the veteran has failed to 
submit any medical evidence to support this contention.  This 
is a critical flaw in the veteran's case, particularly in 
light of numerous medical opinions that fail to support this 
conclusion.  It must be noted that under the framework 
applicable in this matter, "malpractice or negligence," is 
not at issue.  The sole issue before the Board is whether any 
disability resulted from treatment of the veteran at any 
VAMC.  Under Gardner, the Board is required to find only 
disability or aggravation of a preexisting disability caused 
by VA medical or surgical care.  The record contains no 
competent medical evidence to link VA medical or surgical 
care, or a lack of such care, with a current disability 
related to the veteran's alleged carpal tunnel syndrome.  
Accordingly, even under the lower standard (in existence 
prior to Congressional action), the claim must be denied.  

In making this determination, the Board has reviewed the 
medical evidence of record.  The medical providers who have 
evaluated the veteran's case are clearly not consistent 
regarding the issue of whether the veteran actually has 
bilateral carpal tunnel syndrome.  However, as noted above, 
the critical issue in this case is not whether the veteran 
has carpal tunnel syndrome, but whether there is any medical 
evidence to support the conclusion that a disorder was 
aggravated by a failure to treat the condition in 1991.  The 
fact that, at this time, there is still a question of whether 
the veteran actually has bilateral carpal tunnel syndrome 
does not support the conclusion that the VAMC should have 
diagnosed and treated this condition in 1991.  There is also 
no medical evidence to indicate that had the VAMC diagnosed 
this condition in 1991 that this condition would have somehow 
improved.  Such facts do not support the veteran's case.  

The Court has made clear that a lay party is not competent to 
provide probative evidence as to matters requiring expertise 
derived from specialized medical knowledge, skill, expertise, 
training, or education.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1994).  Consequently, the veteran's 
lay medical assertions to the effect that he has some 
disability or aggravation of a disability as a result of VA 
treatment (or failure to treat him) is neither competent nor 
probative of the issues in question.  While the veteran is 
competent to testify regarding the events that are alleged to 
have occurred, he is not competent to diagnose the etiology 
of his own disabilities.  Consequently, the veteran's lay 
medical assertions to the effect that he has carpal tunnel 
syndrome and that this condition was aggravated by a failure 
to treat or diagnose the condition in 1991 is neither 
competent nor probative of the issues in question.  

Based on a review of the evidence of record, the Board is 
clear that the overwhelming preponderance of competent and 
probative evidence is against the claim that VAMC treatment, 
or a failure to treat him, did not cause or aggravate the 
veteran's difficulties.  

IV.  Entitlement to an Increased Evaluation for 
the Veteran's Right Shoulder Disability

Disability evaluations are determined by the application of 
schedule of rating that is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  The veteran's service-
connected right shoulder disability has been evaluated under 
38 C.F.R. § 4.17a, Diagnostic Code 5201 (limitation of motion 
of the arm).  Under this diagnostic code, for the major arm, 
limitation of motion of the arm to 25 degrees from the side 
warrants a 40 percent evaluation.  Limitation of motion of 
the arm midway between the side and shoulder level warrants a 
30 percent evaluation.  Limitation of motion of the arm at 
the shoulder level warrants a 20 percent evaluation.  

The veteran's service-connected right shoulder disability has 
been also been evaluated under 38 C.F.R. § 4.17a, Diagnostic 
Code 5202 (impairment of the humerus).  Under this code, a 
loss of the humerus head warrants an 80 percent evaluation 
for the major arm and a 70 percent evaluation for the minor 
arm.  Nonunion of the humerus warrants a 60 percent 
evaluation for the major arm.  A 50 percent evaluation is 
warranted for a fibrous union of the humerus.  Recurrent 
dislocations at the scapulohumeral joint, with frequent 
episodes and guarding of the arm movements, warrant a 
30 percent evaluation for the major arm.  With frequent 
episodes and guarding of movement only at the shoulder level, 
a 20 percent evaluation is warranted.  Malunion of the 
humerus with marked deformity warrants a 30 percent 
evaluation and a moderate deformity warrants a 20 percent 
evaluation.  

The Board has noted indications in the medical record of 
bursitis and degenerative joint disease.  Bursitis as well as 
degenerative arthritis, including arthritis due to trauma, 
substantiated by x-ray finding, will be evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code 5003.  See also 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010.  Degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  As the shoulder 
is being compensated under an appropriate diagnostic code for 
limitation of motion of the arm, separate evaluations are not 
appropriate and the rating based on limitation of motion will 
be discussed below.  See Esteban v. Brown, 6 Vet. App. 259, 
261 (1994) (a separate rating may be granted for a "distinct 
and separate" disability' that is, "when none of the 
symptomatology...is duplicative...or overlapping.").

The Court has decided as a matter of law that 38 C.F.R. 
§§ 4.40 and 4.45 are not subsumed in Diagnostic Code 5201, 
and that 38 C.F.R. § 4.14 (anti-pyramiding) does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use or during flare-ups, 
or due to weakened movement, excess fatigability, or 
incoordination.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  Accordingly, the Court's holding requires the Board 
to consider whether an increased rating for the shoulder 
disabilities may be in order on three independent bases: (1) 
pursuant to the schedular criteria, i.e., if the medical 
examination test results reflect that range of motion of his 
arms are in fact limited, what rating should be assigned; (2) 
pursuant to 38 C.F.R. § 4.40 on the basis of additional 
range-of-motion loss in his shoulder due specifically to his 
complaints of pain on use or during flare-ups; and (3) 
pursuant to 38 C.F.R. § 4.45 if there is additional range-of-
motion loss in his shoulders due specifically to any weakened 
movement, excess fatigability, or incoordination.  

The regulation for musculoskeletal system functional loss in 
38 C.F.R. § 4.40 provides:

Disability of the musculoskeletal system is 
primarily the inability, due to damage or 
infection in parts of the system, to perform 
the normal working movements of the body with 
normal excursions, strength, speed, 
coordination and endurance.  It is essential 
that the examination on which ratings are 
based adequately portray the anatomical 
damage, and the functional loss, which respect 
to all these elements.  The functional loss 
may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or 
associated structures, or to deformity, 
adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported 
by adequate pathology and evidenced by the 
visible behavior of the claimant undertaking 
the motion.  Weakness is as important as 
limitation of motion, and a part which becomes 
painful on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal 
callosity[,] or the like.

38 C.F.R. § 4.40. 

38 C.F.R. § 4.45 provides that factors of disability 
involving a joint reside in reductions of its normal 
excursion of movements in different planes of motion and 
therefore, inquiry will be directed to such considerations as 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; and incoordination (impaired ability to 
execute skilled movements smoothly).  38 C.F.R. § 4.45. 

In this case, the Board finds that there is no clear 
indication from any competent medical provider that the 
veteran's actual limitation of motion of the arm is limited 
to 25 degrees from the side.  Nevertheless, the "claimant's 
painful motion may add to the actual limitation of motion so 
as to warrant a  [higher] rating ...."  VAOPGCPREC 9-98 
(August 14, 1998).  

Throughout his appeal, the veteran has reported to examiners 
the extent of the pain that he endures on motion.  He also 
presented sworn testimony regarding the disability associated 
with his right shoulder.  As indicated above, a little used 
part of the musculoskeletal system (due to pain) may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity[,] or 
the like.  In this case, there are some objective indicia to 
support the veteran's reports of pain, including severe 
hypertrophy of the AC joint and osteophytes.  The Board notes 
that not all of the effects of pain are demonstrated, as 
there is no difference in the size of the right/left 
extremities, for example.  With the evidence in relative 
equipoise pertinent to a point, reasonable doubt is resolved 
in the veteran's favor.  38 C.F.R. § 3.102 (2002).  When one 
takes into consideration all of the veteran's alleged 
difficulties with his right shoulder, the Board believes a 40 
percent evaluation under Diagnostic Code 5201 can be 
justified.  Accordingly, a 40 percent evaluation for 
limitation of motion of the arm is found.  

The 40 percent rating is the maximum rating under Diagnostic 
Code 5201.  Consideration must be given as to whether a 
rating in excess of 40 percent is applicable under other 
criteria.  Under Diagnostic Code 5202, nonunion of the 
humerus warrants a 60 percent evaluation for the major arm.  
With regard to the issue of whether the veteran should 
receive a higher evaluation than 40 percent, the Board must 
find that a 60 percent evaluation for nonunion of the humerus 
is clearly not warranted under Diagnostic Code 5202.  That 
is, there is no pertinent medical evidence to show the 
presence of the requisite nonunion of the humerus.  

For the reasons and bases discussed above, the Board finds 
that an increased evaluation to 40 percent, but no more, is 
warranted.  




ORDER

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for bilateral carpal tunnel 
syndrome based on VA medical treatment from February 1991 to 
April 1993 is denied.

Entitlement to an increased evaluation for the service-
connected right shoulder acromioclavicular joint separation 
to 40 percent is granted, subject to the regulations 
governing the payment of monetary benefits.  


		
	M. Sabulsky
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

